Citation Nr: 1516286	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-19 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision by the RO in St. Louis, Missouri that in pertinent part, denied entitlement to a TDIU.


FINDINGS OF FACT

1.  The Veteran's combined service-connected disability rating was 100 percent effective July 27, 2011, and 80 percent effective September 1, 2012.

2.  According to the probative medical and other evidence of record, it is as likely as not that the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.


Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2014).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  See also Faust v. West, 13 Vet. App. 342 (2000).

The ultimate determination of whether a veteran is capable of substantial gainful employment rests with the VA adjudicator, not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 U.S.C. § 5103A(d)(1)) (the VA adjudicator has the ultimate responsibility for a TDIU determination and VA is not required in every case to obtain a single medical opinion regarding the combined impact of all service-connected disabilities).

In making this determination of employability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by any disabilities that are not service connected. 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail. 

As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  

Medical records on file show that he underwent left total knee arthroplasty (TKA) in May 2005, and right TKA on July 27, 2011.

In a March 2012 rating decision, service connection was established for posttraumatic stress disorder (PTSD), effective July 26, 2011, the date of his claim for this disability.

Currently, his service-connected disabilities are PTSD (rated 50 percent disabling), a left knee disability (rated 30 percent disabling), a right knee disability (rated 30 percent disabling from September 1, 2012), several scars (each rated noncompensable), and plantar warts of the right foot (rated noncompensable).   During the period from July 27, 2011 to September 1, 2012, the Veteran had a 100 percent schedular rating for his service-connected total right knee arthroplasty.  Since September 1, 2012, his combined service-connected disability rating is 80 percent.  Thus, he meets the schedular criteria for a TDIU as listed in 38 C.F.R. § 4.16(a).

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Accordingly, in addition to the medical evidence of record the Board has considered the Veteran's lay evidence as comprised by his correspondence to the Board and his statements to various medical examiners and providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran filed his TDIU claim in February 2012.  He stated that his bilateral knee disability prevented him from securing or following any substantially gainful occupation, and that his disability affected full-time employment in mid-July 2011.  He reported that he worked for the U.S. Postal Service as a letter carrier from March 1989 to November 2011.  He said he left his last job because of his disability, and had not tried to obtain employment since he became too disabled to work.  He stated that he had completed one year of college, and had no additional education or training since he became too disabled to work.  He said he believed that no employer would hire him with his severe bilateral knee disability.

A private medical record from L.T., MD dated in August 2005 reflects that after his left TKA, the Veteran was limited to no prolonged standing or walking, greater than 5 minutes permanently.  Despite this, the Veteran continued to work on a full-time basis as a postal carrier until July 2011.

Records from the SSA reflect that it determined that he became disabled on July 13, 2011, due to primary and secondary diagnoses of osteoarthrosis and allied disorders.  SSA records show that the Veteran asserted that he became disabled on July 13, 2011 due to bilateral knee replacements, anxiety, depression and PTSD.  On residual functional capacity assessment, the SSA examiner found that he could occasionally lift or carry 20 pounds, frequently lift or carry 10 pounds, could stand and/or walk (with normal breaks) for a total of two hours, and could sit (with normal breaks) for a total of about six hours in an eight-hour workday.  He had unlimited ability to push and pull, other than the weight restrictions noted above.  The examiner noted that the Veteran reported that he did home exercise, light household chores that did not require standing or walking for extended periods of time, cleaned for about 20 minutes, shopped for about 20 minutes per week, could lift 30 pounds, could not do a deep squat, could stand for 15 minutes, could not kneel, and stairs were very difficult for him.  He used a cane if he walked for more than 10 to 20 minutes.  The SSA determined that his knee disability and osteoarthrosis produced severe impairment, and his anxiety disorders produced non-severe impairment.  The examiner noted that he worked as a postal carrier from March 1989 to July 2011, and did not have the residual functional capacity to perform his prior work.  He previously performed semi-skilled work and was not limited to unskilled work due to the impairments.  Based on his physical evaluation, he was limited to a maximum sustained work capability of sedentary work.  However, the ultimate determination was that he was disabled. 

Private medical records from Parkville Family practice dated from 2010 to 2011 reflect treatment for complaints of work stress, chest pain, depression, and Vietnam War flashbacks.  In December 2010, he was diagnosed with severe anxiety.  Medication was prescribed and improved his anxiety.  He was later diagnosed with anxiety and PTSD, and advised to make an appointment with VA.

A private medical record from Dr. T. dated in October 2011 reflects that the Veteran had right knee ache and discomfort since his right total knee arthroplasty.  Range of motion was from 103 degrees of flexion to 5 degrees of extension.  Dr. T. stated that the Veteran was a mail carrier and it was going to take some time until he was free to resume work, and recommended that he not work for another eight weeks.  The physician stated, "I think he is going to have permanent impairment with standing and walking stamina as well as even discomfort with sitting after having had bilateral total knee arthroplasty."

On VA PTSD examination in February 2012, The examiner noted that the Veteran's civilian occupation had revolved around working as a city mail carrier for the U.S. Postal Service for the past 22+ years.  The Veteran reported that he had retired last year after knee replacement surgery.  He said that on a couple of occasions, he had been verbally reprimanded for "mouthing off" at managers, but overall maintained largely adequate relationships with his co-workers, supervisors, and the public.  He enjoyed the fact that he worked alone in the outdoors most of the day.  The examiner determined that the Veteran had difficulty in establishing and maintaining effective work and social relationships, and opined that his PTSD caused occupational and social impairment with reduced reliability and productivity.  

On VA joints examination in May 2012, the examiner diagnosed bilateral knee arthroplasty secondary to degenerative joint disease.  It was noted that he had a left TKA in May 2005 and a right TKA in July 2011.  He was not currently receiving therapy for his knees, but did take Tylenol.  The Veteran complained of pain when standing and walking.  On examination, range of motion of the right knee was from 5 degrees of extension to 105 degrees of flexion, and range of motion of the left knee was from 0 degrees of extension to 105 degrees of flexion.  Flexion was painful in both knees.  The examiner noted that the Veteran was a previous mail carrier, and his bilateral knee condition would make carrying the mail difficult as well as most employment with intense physical labor.  The examiner opined that he could do sedentary work.  The Veteran said he did not do much at home, but watched television, did laundry, and cooked dinner.  The examiner opined that if the Veteran was able to do these activities, he most likely could perform jobs that are sedentary.

In a March 2012 statement, the Veteran's former employer, the U.S. Postal Service, indicated that he was employed there as a city carrier from March 1989 to late November 2011, when he retired.

In July 2012, a private physician, R.S., MD, stated that the Veteran had been a patient at his center since 2001, and that his injuries in Vietnam and subsequent inability to ambulate had left him unable to do all but the most limited walking with help of a cane.  He opined that the Veteran's PTSD limited his ability to interact with people.  He noted that the Veteran had worked as a postman for many years and was no longer able to work in any position which required more than minimal walking.  He opined that the Veteran's mental and physical conditions limited his ability to work in any meaningful capacity.

In a November 2012 statement, the Veteran said he was receiving disability benefits from SSA for his knee disability, and he had problems dealing with people.  In June 2013, he said he was unable to deal well with the public.

Review of the file shows the Veteran is capable by education (13 years of education) and training (many successful years of work at the post office) to perform gainful sedentary employment.  The question is whether his service-connected disabilities, alone, prevent him from such employment.

The Veteran essentially asserts he cannot work due to his service-connected bilateral knee disabilities, combined with his PTSD symptoms, which make it difficult for him to get along with others.

Based on this collective body of evidence that has been discussed, the Board observes that the weight of the evidence is about in equipoise as to whether the Veteran can currently perform sedentary work that is substantially gainful employment.  Evidence from the SSA and the May 2012 VA knee examiner suggest that he can perform sedentary work.  However, there is credible evidence to support the proposition that his service-connected PTSD symptoms, in addition to his service-connected bilateral knee disabilities, now prevent him from working at a gainful job on a sustained basis.  Specifically, the VA PTSD examiner found that his PTSD causes occupational and social impairment with reduced reliability and productivity, and Dr. S. opined that the Veteran's mental and physical conditions limited his ability to work in any meaningful capacity.

The Board finds that the weight of the evidence suggests that his service-connected disabilities, especially in combination, are of a nature and severity as to preclude him from engaging in the type of work for which he is qualified by reason of past education, work experience and training.  The record shows that he is currently unemployed, and that his service-connected disabilities play a major role in his inability to obtain and maintain employment that could be considered substantially gainful versus just marginal, in that they affect his ability to perform this level of work on a consistent basis.  Thus, with application of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3), the Board finds that the criteria for a TDIU are met under 38 C.F.R. § 4.16(a).


ORDER

The claim for a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


